   1   GUTTILLA MURPHY ANDERSON, P.C.
       Dawn M. Maguire (Ariz. No. 20368)
   2   5415 E. High St., Suite 200
       Phoenix, Arizona 85054
   3   Email: dmaguire@gamlaw.com
       Phone: (480) 304-8300
   4   Fax: (480) 304-8301

   5   Attorneys for Chapter 7 Trustee

   6                                    UNITED STATES BANKRUPTCY COURT

   7                                                 DISTRICT OF ARIZONA

   8    In re:                                                            CHAPTER 7

   9    DAVID W. REMIERES AND JENNIFER F.                                 Case No. 2:19-bk-12898-BKM
        REMIERES,
  10
                            Debtors.                                      REPORT OF FAILED TRUSTEE’S SALE
  11

  12             Pursuant to Fed.R.Bankr.P. 6004(f)(1), Dina L. Anderson, Chapter 7 Trustee in the
  13   above-captioned case, reports that pursuant to the Order Granting Chapter 7 Trustee’s Motion
  14   to Set Sale Procedures to Sell Real Property Free and Clear of Liens, Claims, Encumbrances
  15   and Interests Pursuant to 11 U.S.C. § 363(B), (F), (K) and (M) [Docket No. 60] (“Order
  16   Approving Sale Procedures”) and Order Granting Motion to Approve Sale of Real Property
  17   Free and Clear of Liens [Docket No. 73], the bankruptcy estate’s interest in real property
  18   located at 9021 W. Elm Street, Unit 3, Phoenix, AZ - Tax Parcel No. 102-83-349 (“Property”)
  19   was sold for the total sum of $111,825.00 to Edwin Adrian Perez, or nominee (collectively
  20   “Buyer”). Buyer failed to complete the transaction and the breach of contract provisions were
  21   enacted wherein the Seller was entitled to the earnest funds of $5,591.25. The Trustee received
  22   the earnest funds from the title company. Thereafter, pursuant to the Order Approving Sale
  23   Procedures, the Trustee and BK Global attempted to sell the Property at auction. When the
  24   auction sale failed to obtain a viable buyer, the Trustee signed a Bankruptcy Trustee’s Deed in
  25   Lieu of Foreclosure and returned the Property to the lender for the agreed upon surcharge
  26   amount of $7,500.00. The Trustee received the surcharge funds from U.S. Bank, N.A.
  27   ///
  28   ///
       \\SERVER03\client\Remieres, David W. and Jennifer F\2826-001\Trustee Sale Documents\415119.doc


Case 2:19-bk-12898-BKM                Doc 78 Filed 12/16/20 Entered 12/16/20 11:07:40                   Desc
                                      Main Document    Page 1 of 2
    1            DATED: December 16, 2020

    2                                                       GUTTILLA MURPHY ANDERSON, P.C.

    3
                                                            /s/ DMM 20368
    4                                                       Dawn M. Maguire
                                                            Attorneys for Chapter 7 Trustee
    5

    6    E-FILED on December 16, 2020 with the U.S. Bankruptcy Court and copies served
         via ECF notice on all parties that have appeared in the case.
    7
         COPY mailed and/or emailed the same date to:
    8
         Dina L. Anderson
    9    Chapter 7 Trustee

   10    Office of the U.S. Trustee
         230 N. First Avenue, Suite 204
   11    Phoenix, AZ 85003-1706

   12    William E Markov
         HARTLEY MARKOV LAW
   13    11225 North 28th Drive, Suite B-103
         Phoenix, AZ 85029
   14    bill@hartleymarkov.com
         Attorneys for Debtor
   15
         David W. Remieres
   16    Jennifer R. Remieres
         529 York Avenue
   17    Pawtucket, RI 02861
         Debtors
   18
         Stephen Chip
   19    Tasha Santora
         BK Global Real Estate Services
   20    1095 Broken Sound Pkwy NW Suite 100
         Boca Raton, Florida 33487
   21    schip@bkginc.com
         tsantora@bkginc.com
   22
         Alex Schulz
   23    Christina Harper
         The Mortgage Law Firm, PC
   24
         2999 N. 44th Street, Suite 625
   25    Phoenix, AZ 85015
         Alex.Schulz@mtglawfirm.com
   26    Christina.Harper@mtglawfirm.com
         Attorneys for U.S. Bank, N.A.
   27

   28    /s/ Monica Baca
                                                               -2-
Case 2:19-bk-12898-BKM               Doc
       \\SERVER03\client\Remieres, David     78Jennifer
                                         W. and    Filed     12/16/20 SaleEntered
                                                        F\2826-001\Trustee            12/16/20 11:07:40
                                                                           Documents\415119.doc           Desc
                                      Main Document                 Page 2 of 2
